Case 1:15-cr-00252-PKC-RML Document 1261-1 Filed 06/11/19 Page 1 of 1 PageID #:
                                  20167


                          EXHIBIT LIST OF LETTERS



    Exhibit 1.    Juliane Aguilar
    Exhibit 2.    Mario Aguilar
    Exhibit 3.    Estela Alvarez
    Exhibit 4.    Felicito Avila
    Exhibit 5.    Blind Rehabilitation Board
    Exhibit 6.    Lidia Callejas
    Exhibit 7.    Paola Callejas
    Exhibit 8.    Roberto Cantero
    Exhibit 9.    Catholic University
   Exhibit 10.    Victorina Corletto
   Exhibit 11.    Ramon Custodio
   Exhibit 12.    Education Foundation
   Exhibit 13.    Ana Lucia Fiefil
   Exhibit 14.    Fernando Gaborit
   Exhibit 15.    Mariano Gonzalez
   Exhibit 16.    Martha Kaemper
   Exhibit 17.    Astrid Kamper
   Exhibit 18.    Dagmar Kamper
   Exhibit 19.    Rene Lopez Rodezno
   Exhibit 20.    Marco Antonio Posada
   Exhibit 21.    Sonia Ramirez Tedeschi
   Exhibit 22.    Yony Rivera
   Exhibit 23.    Dorian Romero Acosta
   Exhibit 24.    Julian Salinas
   Exhibit 25.    Hector Sandoval
   Exhibit 26.    University – Central American Tech
   Exhibit 27.    Mario Zapata
